Court of Appeals, State of Michigan

                                           ORDER
                                                                        Michael F. Gadola
 Margaret Barnowski v Cleary University                                  Presiding Judge

 Docket No.   344917                                                    Elizabeth L. Gleicher

 LC No.       17-000079-AE                                              Cynthia Diane Stephens
                                                                         Judges


              The motion for reconsideration is GRANTED, and this Court’s opinion issued July 30,
2020 is hereby VACATED. A new opinion will be issued.



                                                      _______________________________
                                                       Presiding Judge




                              September 18, 2020